DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on March 04, 2021 was received.  Claim 1-2, 5, and 9 were amended.  Claim 22 was newly added.  Support of the amendment can be found in claim 4, and page 22, lines 15-26 of the specification.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 21, 2020. 

Claim Objections
The claim objection on claim 3 and 5 are withdrawn, because the claims have been either amended or cancelled. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on Claims 1-9 are withdrawn, because the claims have amended. 


Claim Rejections - 35 USC § 102/103
The rejections under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shibutani et al. (US 2015/0038633 A1) on Claims 1-2, 5-9 and 22 are maintained.
Regarding claim 1, Shibutani teaches a method for producing a liquid composition ([0001]), comprising elevating temperature during melt-kneading (which reads on heat-treating) a mixture ([0021], [0047], [0102]) comprising a resin powder component (B) having a diameter of usually 100 to 800 nm (0.1 to 0.8 µm) for example ([0107]), wherein the polymer is a fluororesin containing a polar functional group vapable of reacting with or forming hydrogen bonds(s) with hydroxyl group, the fluororesin having units based on tetrafluoroethylen for example (the fluororesin reads on polymer (X) (abstract, [0016]-[0018]), a binder component (A) polyvinyl- alcohol (PVA) based resin having a reactive group reactive with the functional group of the resin powder component (B) (abstract, [0072], [0111]), and a dispersion medium dissolving the PVA-based resin (A) to obtain a liquid composition ([0111]), implicitly the mixture has a viscosity .  Shibutani teaches the same polymer (X) as claimed a fluorinated polymer having units based on tetrafluoroethylene, and having at least one functional group selected from the group consisting of a carbonyl group-containing group, a hydroxy group, an epoxy group and an isocyanate group is melt-moldable (Abstract, [0016]-[0018]), therefore the polymer would have the same properties such as melt-moldable and melting point as claimed (Abstract). 
Shibutani does not explicitly teach the viscosity change rate of the composition with heat treatment is from 5 to 200%, or the melting point of polymer melt-moldable.  In re Robertson, 49 USPQ2d 1949(1999).
Alternatively, Shibutani recognizes the viscosity is adjusted by changing the concentration of the resin ([0103]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the resin concentration to yield a stable and uniform composition with desired viscosity ([0103], [0227]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Alternatively, Shibutani recognizes the melting point of the component (B) (polymer (X)) is adjusted by changing the melting point of component (A) the binder component, and the content of polar functional group of the fluororesin ([0064]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the melting point of polymer to yield a stable and uniform composition ([0103], [0227]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Regarding claim 2, Shibutani teaches functional group-containing fluororesin (B) is preferably a copolymer containing at least tetrafluoroethylene unit as a constituent monomer unit thereof, more preferably a copolymer further containing ethylene unit as a constituent monomer unit thereof, such as ethylene/tetrafluoroethylene-based copolymer ([0017]-[0019]).  
Regarding claim 5, Shibutani teaches the fluororesin include tetrafluoroethylene/perfluoro(alkyl vinyl ether)-based copolymer ([0056]), the content of perfluoro(alky vinyl ether) “FAE” 
    PNG
    media_image1.png
    27
    169
    media_image1.png
    Greyscale
 is 1.0 mol % and the functional group-containing compound is 0.35 mol % for example, therefore the mol % of tetrafluoroethylene is in the range of 90 to 99.89 mol %  ([0054]-[0056], [0180]).
Regarding claim 6, Shibutani teaches the polar functional group is preferably carbonyl-containing group ([0052]), a preferred carbonyl-containing group is a carbonate group for example ([0053]).

Regarding claim 8, Shibutani teaches the binder component (A) contains hydroxyl reactive group ([0111]).
Regarding claim 9, Shibutani teaches other additives such as filler may be added ([0073]).
Regarding claim 22, Shibutani teaches the heating temperature is preferably 40 to 70 °C ([0106]).
Response to Arguments
Applicant's arguments filed on March 04, 2021 have been fully considered but they are not persuasive. 

Applicant’s principal arguments are 
Shibutani’s composition contains no solvent;
Shibutani teaches away from the melting point range now recited in claim 1, because a low melting point (from 120 to 220°C) is preferred.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  Shibutani teaches a dispersion medium dissolving the PVA-based resin (A) to obtain a liquid composition ([0111]). 
Shibutani et al. reference itself do not teach away from the present claimed invention, because Shibutani et al. do not disclose that the melting claimed cannot In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
Shibutani discloses if the content of polar functional group of the fluororesin falls in the above-mentioned range, the resulting polar functional group-containing fluororesin satisfies the above-mentioned range of melting point ([0064]).  Therefore the melting point is depend on the content of polar functional group of the fluororesin.  Therefore Shibutani reference does not teach away the claimed melting point range.
In addition, Shibutani recognizes the melting point of the component (B) (polymer (X)) is adjusted by changing the melting point of component (A) the binder component, and the content of polar functional group of the fluororesin ([0064]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the melting point of polymer to yield a stable and uniform composition ([0103], [0227]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
In addition, as evidenced by Umino et al. (US 2014/0135438 A1), Umino recognizes the melting point of the ethylene/tetrafluoroethylene (ETFE) copolymer is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yonei et al. (JP 2008260864), Hoshikawa et al. (WO 2015083730), Nukada et al. (US 20120231379).

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717